First Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/084,769, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AlA 35 U.S.C. 112, first paragraph for one or more claims of this application.
Since the instant application claims the benefit under 35 USC § 119(e) of Provisional application 62/084,769 filed November 26, 2014 and Provisional application 62/103,374 filed January 14, 2015, the disclosures in both provisional applications were
reviewed because of the possibility of intervening art. It was found that Provisional application 62/103,374 fully supported the entire scope of the instant claimed invention. However, Provisional application 62/084,769 fails to provide adequate support for the claimed invention because it does not set forth or disclose the claimed compounds. Therefore, the instant claims can only rely on the filing date of Provisional application 62/103,374, which is January 14, 2015. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10-15, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8, 16-18, 25, 32, 39 and 46 of U.S. Patent No. 10,208,081. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the reference claims encompass compounds of formulae:

    PNG
    media_image1.png
    157
    281
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    155
    272
    media_image2.png
    Greyscale
 such as 

    PNG
    media_image3.png
    137
    266
    media_image3.png
    Greyscale
(see reference claims 4, 8, 16, 17 and 18).  Reference claims 25, 32, 39 and 46 as well as the reference disclosure set forth the utilization of the claimed compounds in treating a variety of conditions as instantly claimed.
Therefore, the instant claims are anticipated/obvious based on the reference claims and disclosure. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for relieving, lessening, reducing or ameliorating primary biliary cirrhosis, cerebrotendinous xanthomatosis, etc., does not reasonably provide enablement for eliminating or modulating or inhibiting the scope of diseases/conditions encompassed by the instant claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. leva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts: “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed more recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371,82 USPQ2d 1113; Auto. Tech. Int'l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc.,
503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444.
I.	The instant claims recite a method for treating or preventing (i) an FXR-mediated disease or condition (see instant claim 10) and (ii) chronic liver disease, gastrointestinal disease, renal disease, cardiovascular disease and metabolic disease (see instant claims 11-15).

The present specification defines “treating” and “preventing” as:

    PNG
    media_image4.png
    276
    597
    media_image4.png
    Greyscale

The medical art teaches various treatment regimens for chronic liver disease, gastrointestinal disease, renal disease, cardiovascular disease and metabolic disease.
However, the instant claims encompass eliminating, arresting, inhibiting and completely stop a disease from occurring.  Thus, the claims are read to be inclusive of curing.  Curing is interpreted to mean that the disease will entirely cease to manifest, i.e., eliminate, completely stop or arresting the development of a disease state or condition after administration of the claimed compound(s).
Applicant has not demonstrated eliminating, completely stopping or arresting the development of any of the claimed disease state or condition after administration of the claimed compound(s) in-vitro or even in a mouse/rat model in order to provide some reasonable nexus between the compounds instantly claimed and eliminating, completely stopping or arresting the development of any of the claimed disease states or conditions.
While the Applicants might be enabled for treatment in vitro, the Applicants are not enabled for eliminating, completely stopping or arresting the development of the claimed diseases/conditions in vitro or in vivo. The high degree of unpredictability associated with the claimed method underscores the need to provide teachings in the specification that would provide the skilled artisan with specific treatment regimens that achieve a therapeutic benefit; however, the specification does not provide such guidance and fails to provide evidence that the instantly claimed compound actually eliminates, completely stops or arrests, i.e., cures any of the disease/conditions encompassed by the claims. Without such guidance in the specification and the lack of
correlative working examples, the claims would require an undue experimentation without a predictable degree of success on the part of the skilled artisan.

II.	The instant claims also recite treating of a vast array of conditions or diseases with vastly different underlining causes.
However, there is a lack of correlation between treating chronic liver disease, gastrointestinal disease, renal disease, cardiovascular disease and metabolic disease in general with the administration of the claimed compounds.
The state of the pharmaceutical art is such that screening in vitro and in vivo is utilized to determine the desired effect of pharmaceuticals. There is no absolute predictability of pharmaceuticals and, thus, one of ordinary skill in the art would not accept any therapeutic regimen on its face.
Because the pharmaceutical art is unpredictable, it requires each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F 2d. 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is the more specific enablement is needed in order to satisfy the statute.
Here, the instantly claimed invention is highly unpredictable because the skilled artisan in the art would recognize the differences in the treatment of the vast array of conditions encompassed by the instant claims.
For example, claims drawn to the treatment of kidney disorders generally cannot possibly be deemed enabled.  With regard to enablement of a claim drawn generally to treatment of the impairment of a body organ’s functions, see In re Schmidt, 153 USPQ 640, 653, which makes it clear that such claims cannot be considered enabled for such a scope.
The invention is directed toward medicine and is therefore physiological in nature. It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
The skill varies considerably for kidney disorders; many cannot be treated pharmaceutically but require either dialysis or surgery. Many have no treatment of any kind. Renal cell cancer responds very poorly to standard anticancer agents such as vinca alkaloids, etoposide, anthracyclines, taxanes and mitomycin-C.
One of ordinary skill in the art knows that many, if not most kidney disorders are treated, if at all, by going to the underlying problem. For example, one cause of hypocalcemia is lack of parathyroid hormone (PTH), which itself can arise after thyroidectomy or parathyroidectomy, or can come from hereditary hypoparathyroidism, from pseudohypoparathyroidism (lack of effective PTH) or from hypomagnesemia (blocks PTH secretion). A second cause is lack of Vitamin D, which in turn can arise from dietary deficiency or malabsorption (osteomalacia), from inadequate sunlight or from defective metabolism, which in turn can arise from anticonvulsant therapy, some liver diseases, and even vitamin D-resistant rickets. A third cause is increased calcium complexation, which in turn can come from “Bone hunger’ after parathyroidectomy, rhabdomyolysis, acute pancreatitis, tumor lysis syndrome (hyperphosphatemia) and increased osteoblastic activity arising from some malignant cancers. Simply giving additional calcium may not suffice.
It is also important to note that even for cancer of the kidney, different types need to be treated quite differently even though they are tumors of the same organ. For example, the drugs used most often to treat Wilms tumor, the most common malignant tumor of the kidneys in children, are actinomycin D and vincristine. Such drugs are never used with clear cell renal carcinoma, which is treated, although without much success, with immunotherapy using the cytokines interleukin-2 and interferon-alpha. However, such immunotherapy has never been established as effective in non-clear cell RCC forms such as papillary renal cell carcinoma. Despite strenuous efforts over a
period of decades, no chemotherapeutic agent has ever been found effective
against this cancer.
Finally, note that some disorders are in effect, the opposite of others, for example hypokalemia and hyperkalemia. A compound which could treat both of these would 
not be a reasonable possibility.
Based on the discussion above, the experimentation needed is expected to be great.
MPEP 2164.01 (a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
The same is true for treatment chronic liver disease, gastrointestinal disease, cardiovascular disease and metabolic disease as recited by the instant claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10-15, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are indefinite for the following reasons:
Claim 1 identifies but does not define “m”;
Claim 10 recites “FXR-mediated disease or condition” without identification of 
what is encompassed by said phrases. 
Defining a disease(s) by its (their) underlying cause renders the scope of the intended uses indeterminate since the claim language may read on diseases not yet known to be caused by or affected by such action or in ways not yet understood. Additionally, determining whether a given disease responds or not to such a mode of action involves much experimentation since a negative response from one patient does not mean the drug is not useful as no drug has 100% effectiveness. Thus, what "success rate" determines if a particular compound is effective and how many patients (and dosage regimens) need to be tested. The test for determining compliance with 35 USC 112, second paragraph, is whether Applicant has clearly defined “their” invention not what may be discovered by future research as this type of claim language clearly requires; and
Claim 11 recites “wherein the FXR-mediated disease or condition is selected from the group consisting of chronic liver disease, gastrointestinal disease, renal disease, cardiovascular disease and metabolic disease”. It is unclear which of said diseases/condition encompassed by the general classification, apart from those set forth in the present specification, would be FXR-mediated.
For these reasons, the skilled artisan in the art at the time of the present invention would be unable to determine the metes and bound of the claimed invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The instant claim defines R10 as:

    PNG
    media_image5.png
    183
    622
    media_image5.png
    Greyscale
, i.e., inclusive of heterocycle and aryl groups.  However, parent claim 1 does not recite either group:
R10 is selected from hydrogen, substituted or unsubstituted -C1-C8 alkyl, substituted or unsubstituted -C2-C8 alkenyl, substituted or unsubstituted -C2-C8 alkynyl, substituted or unsubstituted -C3-C8 cycloalkyl.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is 
(571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video 
conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628